IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                      NOS. WR-88,438-03, WR-88,438-04 & WR-88,438-05


                          EX PARTE WENDELL WARD, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
            CAUSE NOS. W04-71690-N(A), W04-71691-N(A) & W04-71691-N(C)
              IN THE 195TH DISTRICT COURT FROM DALLAS COUNTY


        Per curiam.

                                            ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offenses

of injury to a child and aggravated assault, and sentenced to imprisonment for fifteen years in each

case.

        The writ records contain two writ applications filed in February 2012.1 On March 28, 2012,



        1
        One of the applications (WR-88,438-04) has no file stamp, but was forwarded to this
Court by the Harris County District Clerk, and was signed by applicant five days after the
companion writ application was signed.
an order designating issues was signed by the trial court. The habeas records have been properly

forwarded to this Court by the district clerk pursuant to TEX . R. APP . P. 73.4(b)(5).

        The writ records also contain a writ application filed July 2, 2019 (WR-88,438-05). On

August 6, 2019, another order designating issues was signed by the trial court. The habeas record

for that writ application has been forwarded to this Court prematurely.

        We remand these applications to the 195th District Court of Dallas County to allow the trial

judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.

With respect to the writ application filed in 2019, in addition to any other necessary findings, the trial

court shall make findings of fact addressing whether consideration of this writ application is barred

as subsequent. TEX . CODE CRIM . PROC. art. 11.07 § 4(a).

        These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. Supplemental transcripts containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: November 6, 2019
Do not publish